Citation Nr: 0809808	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-26 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
(West 2002) for a chronic tongue disorder, claimed as a 
result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran was separated from service in September 1987 
following over 21 years and 11 months of active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO) which denied a claim of entitlement to disability 
benefits under 38 U.S.C.A. § 1151 (West 2002) for a tongue 
disorder, claimed as a result of VA medical treatment.  

During the course of this appeal, several other claims filed 
by the veteran were perfected for appeal, namely, entitlement 
to an increased rating for degenerative disc disease of the 
lumbar spine, entitlement to an increased rating for 
degenerative arthritis of the cervical spine, entitlement to 
an increased rating for gastric outlet obstruction, status 
post antrectomy with vagotomy, entitlement to service 
connection for a left knee disability, and entitlement to 
service connection for a right knee disability.  In his 
substantive appeal as to these issues filed in June 2004, the 
veteran expressed the belief that a 60 percent rating was 
warranted for his lumbar spine disability; a 30 percent 
rating was warranted for the cervical spine disability; and a 
30 percent rating was warranted for the gastric disorder.  In 
a May 2007 rating decision, service connection was granted 
for a left knee disability and a right knee disability, and 
the specific disability ratings sought by the veteran as 
noted above were granted, representing a full grant of the 
benefits sought.  Thus, these issues are no longer in 
appellate status.  

During the course of this appeal, the veteran has filed 
certain claims that have not been adjudicated.  Specifically, 
in February 2005, the veteran filed a claim for an effective 
date earlier than December 2002 for the grant of a 20 percent 
disability rating for service-connected ganglion cyst removal 
of the right wrist with carpal tunnel syndrome, and in 
December 2006, he filed a claim of entitlement to service 
connection for carpal tunnel syndrome of the left wrist, and 
neuropathy of the left upper extremity and the bilateral 
lower extremities.  This information is directed to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is the veteran's primary contention that oral surgery was 
performed underneath his tongue without his permission at the 
Gainesville, Florida VA Medical Center (VAMC) on February 1, 
2001, and that this surgery was either done in a negligent 
manner, or that it resulted in additional disability that was 
not contemplated to be a result of the surgery.  The 
veteran's claim has heretofore been denied based upon a 
finding that the veteran does not currently have a chronic 
disability of the tongue, and if he did, it was not the 
result of negligence on the part of VA, or was not an 
uncontemplated additional disability.  

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

VAMC treatment records dated February 1, 2001, reflect that 
the veteran was seen on February 1, 2001 by T. O. Ward, DDS 
in the Oral Maxillofacial Surgery Department having called 
with complaints of a "lump" under his tongue and numbness.  
Examination showed a well healed surgical site from lingual 
frenectomy.  Palpation of the lingual frenum revealed fibrous 
healing from surgery.  Hypoestesion of the immediated area, 
was described as small.  The examiner explained that it 
should soften over time and regain sensation.  The veteran 
was noted to have been satisfied with the explanation.  It 
was advised that the tongue be checked in three months.  

VAMC records dated May 1, 2001 reflect that the veteran was 
seen for follow-up by Dr. Ward.  At this time, the surgical 
site under the tongue appeared well-healed with good result 
with increased tongue mobility.  The veteran still complained 
of numbness at the midline of the tongue just under the tip.  
It was deemed to be "not clinically significant and [the 
veteran] reported it not bothersome."  

The veteran filed the current claim on May 15, 2001, alleging 
that he has very little feeling or taste at all, and that he 
has headaches at the back of his head almost twice daily.  It 
is unclear whether the foregoing VAMC treatment records 
reflect the actual oral surgery in question, or the follow-up 
of earlier surgery.  Additional efforts should be made to 
assure that all of the VAMC oral surgery treatment records 
have been obtained.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Make another effort to assure that 
all of the veteran's treatment records 
from the Gainesville, Florida, VAMC Oral 
Maxillofacial Surgery Department dated on 
and prior to February 1, 2001, have been 
obtained and associated with the claims 
file.  

2.  Schedule the veteran for an 
appropriate VA examination(s) by a 
physician(s) skilled in the diagnosis and 
treatment of oral disorders to determine 
whether the veteran has a pathologically 
significant chronic tongue disorder, and 
if found, whether it is the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or some other 
incident or fault on the part of the VA, 
or as the result of an event that was not 
reasonably foreseeable.  The claims file 
and a separate copy of this remand must 
be made available to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
examination.

The examiner must address the 
following medical questions for the 
disorder at issue:
Does the veteran have a pathologically 
significant chronic tongue disorder? 

If a pathologically significant 
chronic tongue disorder is found, is 
it at least as likely as not (50 
percent probability) that it is the 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or some other incident or 
fault on the part of the VA, or as the 
result of an event that was not 
reasonably foreseeable?  
A complete rationale for any opinions 
expressed should be provided.  

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical examination.  In particular, 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, implement corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, adjudicate the veteran's 
claim of entitlement to disability 
benefits under 38 U.S.C.A. § 1151 for a 
tongue disorder, claimed as a result of 
VA medical treatment.  If any benefit 
requested on appeal is not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



